Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 1 of 14 PageID# 61




                                                     3:21cv414
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 2 of 14 PageID# 62
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 3 of 14 PageID# 63
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 4 of 14 PageID# 64
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 5 of 14 PageID# 65
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 6 of 14 PageID# 66
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 7 of 14 PageID# 67
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 8 of 14 PageID# 68
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 9 of 14 PageID# 69
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 10 of 14 PageID# 70
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 11 of 14 PageID# 71
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 12 of 14 PageID# 72
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 13 of 14 PageID# 73
Case 3:21-cv-00414-DJN Document 1 Filed 06/23/21 Page 14 of 14 PageID# 74
